The respondent has been in the employ of Anheuser-Busch, Inc., in the State of South Carolina, for several years. He filed with the South Carolina Industrial Commission a claim, seeking to recover compensation benefits from appellants on account of an accident sustained by him August 12, 1939. The appellant, Employers' Liability Assurance Corporation, Ltd., had issued to the employer, Anheuser-Busch, Inc., a "Standard Workmen's Compensation and Employers' Liability Policy" of insurance with endorsements thereon, making it applicable to a number of states, including South Carolina, which policy also indemnified the employer against common-law liability. The employer did not have as many as fifteen employees engaged in its business in South Carolina at that time.
The appellants contended that the South Carolina Industrial Commission did not have jurisdiction of the case for the reason that the employer and the employees were exempted from the operation of the Workmen's Compensation Act by Section 14(b) thereof, as there were less than fifteen employees, and no notice of election to voluntarily accept the terms of said Act had been filed by either the employer or the employees.
The matter was heard by Commissioner John W. Duncan, who rendered an opinion denying the claim on the grounds that the commission did not have jurisdiction. The claimant appealed to the full commission to review this decision, which appeal for review was granted. The full commission reviewed and affirmed the decision of Commissioner Duncan. Thereupon the case was appealed to the Court of Common Pleas. In due time Judge Oxner filed an order reversing *Page 74 
the findings and conclusions of the Industrial Commission, and remanded the case to the commission to pass upon the merits thereof. The appeal to this Court is from that order.
We shall not attempt to pass upon the various exceptions. In our judgment, the one question which determines the appeal is: Has the Industrial Commission jurisdiction of this matter?
The respondent contended, and the trial Judge holds, that the employer and the employees were subject to the Workmen's Compensation Act, and had submitted themselves to the jurisdiction of the Industrial Commission. The Court held that the procurement of the policy of workmen's compensation insurance, and certain other acts of appellants, manifested an election to adopt the Act, which estopped them from denying the jurisdiction of the commission. We cannot concur in this view.
Section 5(b) of the Act provides: "Any person, firm or corporation employing employees in the State of South Carolina and exempted from the mandatory provisions of this Act may come in under the terms of this Act and receive the benefits hereof and be subject to liabilities hereofby filing with the Industrial Commission a written noticeof their desire to be subject to the terms and provisions ofthis act. * * *" (Italics added.)
It is conceded that the appellant did not have in its employ at the time of the accident to the respondent as many as fifteen employees. And it is conceded that the employer, Anheuser-Busch, Inc., has not filed with the Industrial Commission the written notice required by Section 5(b) of the Act.
We know of no other way by which the said employer can become subject to the terms and provisions of the Act so as to be entitled to its benefits and subject to its liabilities.
The Circuit Judge in his order relies largely upon the opinion of this Court in the case of Ham v. Mullins LumberCompany, 193 S.C. 66, 7 S.E.2d 712. *Page 75 
We do not think that case sustains his views. There, the employer had given the written notice to the Industrial Commission to bring it within its jurisdiction, and notice thereof had been given to its employees.
The judgment of the Circuit Court should be reversed, and the findings and conclusions of the Industrial Commission affirmed.
MR. ASSOCIATE JUSTICE BAKER concurs.